Citation Nr: 0423201	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-01 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dizzy spells.

2.  Entitlement to service connection for right upper 
extremity arthritis, to include as secondary to the service-
connected residuals of a shell fragment wound to the right 
upper extremity, with involvement of Muscle Group VI.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a shell fragment wound to 
the right upper extremity, with involvement of Muscle Group 
VI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2001 and August 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for dizzy 
spells is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The veteran and his 
representative will be notified if they are required to take 
further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.



2.  The only arthritis currently documented in the veteran's 
right upper extremity is in his right hand, first diagnosed 
in April 2000 and not etiologically related to his period of 
active service, or to his service-connected residuals of a 
shell fragment wound to the right upper extremity, with 
involvement of Muscle Group VI.

3.  The veteran's service-connected residuals of a shell 
fragment wound to the right upper extremity, with involvement 
of Muscle Group VI, are manifested by well-healed scars and 
five degrees of elbow limitation of flexion, with current 
complaints of muscle pain and weakness; there is no bony 
abnormality, neurologic pathology, or other impairment 
productive of additional functional loss involving the elbow.

4.  Separate residuals of the veteran's service-connected 
shell fragment wound to the right upper extremity are 
manifested by a painful limitation of shoulder joint flexion 
and abduction to 90 degrees on active motion, and a 
limitation of external and internal rotation to 65 degrees on 
active motion.


CONCLUSIONS OF LAW

1.  Right upper extremity arthritis was not incurred in or 
aggravated by active service, including as secondary to 
service-connected residuals of a shell fragment wound to the 
right upper extremity, with involvement of Muscle Group VI.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003). 

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound to the right upper extremity, with 
involvement of Muscle Group VI, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5306 (2003).

3.  The criteria for the assignment of a separate 20 percent 
evaluation, and no more, for service-connected residuals of a 
shell fragment wound to the right upper extremity, with 
involvement of the shoulder joint, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.71a, Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

After receiving notice of an informal claim for benefits by 
telephone in March 2000, the RO received written notice of 
the veteran's claims in May 2000 (prior to the enactment of 
the VCAA).  In June 2000, the RO sent a letter to the veteran 
to assist him with his claims.  In this communication, the RO 
advised the veteran that he needed to provide medical 
evidence of current treatment for his claimed disabilities.  
Additionally, the RO also advised the veteran of the 
requirements for service connection of a claim: evidence of 
current disability; evidence of treatment for the claimed 
disability in service or within a year after service (for 
direct or presumptive service connection); and, evidence 
establishing a link between the current disability and the 
treatment in service.  The RO also explained its process to 
the veteran, noting that it would: review the veteran's 
application for benefits; determine what additional evidence 
was needed to process the claims; schedule VA examination if 
appropriate; obtain any medical records from VA Medical 
Centers; and, obtain any service records if appropriate.  


In the initial January 2001 rating action, the RO listed the 
evidence considered in support of the veteran's claims, 
including his service medical records, an April 2000 private 
medical report provided by the veteran, and a July 2000 VA 
examination report.  This rating decision also identified the 
regulatory criteria necessary to establish entitlement to an 
increased evaluation for the veteran's service-connected 
residuals of a shell fragment wound to the right upper 
extremity, with involvement of Muscle Group VI, as well as 
for service connection for right upper extremity arthritis, 
including as secondary to the veteran's service-connected 
shell fragment wound residuals.  The RO then specified in its 
reasons and bases that the denial for an increased evaluation 
was based upon the lack of more severe symptomatology in the 
veteran's right upper extremity than when he was rated last.  
As to the claim for service connection, the RO stated that it 
had to deny the claim because there was only evidence of 
osteoarthritic changes in his right hand, there was no 
evidence to indicate that he suffered a right hand injury in 
service, and that there was no evidence of a relationship 
between any current right hand arthritis and his service.  

In October 2001 (after passage of the VCAA), the RO informed 
the veteran of its expanded duties to notify and assist, 
explained that it was developing his claims pursuant to the 
latter duty, requested that the veteran submit any pertinent 
evidence he had to support his claims, and indicated that it 
would assist the veteran in obtaining and developing this 
evidence.  The RO further advised the veteran that in order 
to establish entitlement to an increased evaluation in 
service-connected disability, the evidence must show an 
increase in the severity of his disability, which may be 
demonstrated by medical evidence or other evidence showing an 
increase in his persistent or recurrent symptoms.  The RO 
stated that it would obtain any VA medical records or other 
medical records the veteran identified, and that he could 
also submit his own statement or statements from friends 
regarding his physical disability symptoms.  The RO advised 
that it would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to provide enough 
identifying information so that the RO could attempt to 
retrieve these records.  The RO noted that it would assist 
him by ordering a medical examination or obtaining a medical 
opinion if necessary.  The RO informed the veteran that it 
was ultimately his responsibility to support his claim with 
appropriate evidence.  The RO also indicated that the veteran 
could send any additional evidence in support of his claim 
directly to the RO.

In the February 2002 statement of the case, the RO presented 
the veteran with an updated list of evidence evaluated for 
his claims, a timeline of the history of his claims, and the 
text of certain VA regulations pertinent to his claims, 
including: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); 38 C.F.R. 
§ 3.303 (principles relating to service connection); 
38 C.F.R. § 3.304 (direct service connection, wartime and 
peacetime); 
38 C.F.R. § 3.310 (secondary service connection); 38 C.F.R. 
§ 3.321 (extraschedular consideration); 38 C.F.R. § 4.1 
(essentials of evaluative rating); 38 C.F.R. § 4.7 (higher of 
two evaluations); 38 C.F.R. § 4.10 (functional impairment); 
38 C.F.R. § 4.40 (functional loss); 38 C.F.R. § 4.56 
(evaluation of muscle disabilities); and 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (criteria for rating residuals of shell 
fragment wounds involving Muscle Group VI); 38 C.F.R. 
Parts 3 and 4 (2003).  The RO then again informed the veteran 
of the reasons for which his claims remained denied.  See 
38 U.S.C.A. §§ 5102, 5103.  

The Board additionally notes that during the pendency of this 
appeal, the veteran also received VCAA notice letters 
pertaining to different claims for VA benefits (most notably 
in April 2001 and March 2004).  These communications 
reinforced to the veteran the delegation of responsibility 
between VA and the veteran in obtaining evidence in support 
of his claims for VA benefits, and reminded him that he could 
always send in any evidence he had in support of his claims 
directly to the RO.

Finally, in an April 2004 letter, VA notified the veteran 
that his claims were being transferred to the Board, and 
advised him as to how he could submit additional evidence 
thereafter. 

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to provide any 
evidence he had in support of his claims.

The Board acknowledges that because the October 2001 VCAA 
notice was not provided to the veteran prior to the initial 
RO determination in January 2001, the timing of this notice 
does not comply with the express requirements of the law.  
The Board notes, however, that the only way the RO could 
provide notice prior to initial adjudication of the veteran's 
claims would be to vacate the prior adjudication and to 
nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case well prior to the 
transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as discussed above.  Thus, the veteran had adequate 
opportunity to identify and/or submit the evidence or 
information that he was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  
The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain treatment records referenced 
by the veteran.  The veteran identified one private medical 
report, and indicated that he received all other relevant 
treatment at VA facilities.  To that end, an April 2000 
private medical report from Parma Community General Hospital 
has been associated with the claims file in support of this 
appeal, as well as the veteran's service medical records and 
his record of VA treatment and examination dated from October 
1948 to November 2001.  

Further, the veteran was offered an opportunity to provide 
testimony before the Board in support of his claims, and he 
did so in April 2004.  The transcript of that hearing is 
contained in the claims file.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the veteran's claims.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, in this 
case, the veteran was afforded several different VA medical 
examinations in July 2000, May 2001, and November 2001.  He 
also underwent appropriate diagnostic testing in conjunction 
with these evaluations.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  


The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review. 

Factual Background and History of the Claims

The evidence for review includes: service medical records; VA 
medical records dated from approximately October 1948 to 
November 2001; an April 2000 report from Parma Community 
General Hospital; and, written statements and argument 
provided by the veteran and his representative.  In reaching 
its decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence of record.

The veteran served in combat during World War II.  In January 
1944, he was subjected to a bombing attack while standing in 
the doorway of a house, and sustained bodily injury to areas 
including his head and face, right upper extremity, chest and 
lungs, and liver.  With respect to his right upper extremity, 
the veteran was wounded over his right shoulder and in the 
axilla by through-and-through shell fragment wounds.  X-ray 
evaluation also revealed a fracture of the tip of the right 
scapula at that time.  Subsequent service treatment included 
debridement of the superior and inferior aspects of the right 
upper arm.  After surgery and recuperation from his injuries 
in a hospital for a few months, the veteran returned to duty.  
His October 1945 separation examination report included a 
notation of scars on the right arm and right axilla (armpit).  

At an October 1948 VA general medical examination, the 
veteran reported that he sought no medical treatment for his 
injuries after leaving the service in October 1945.  He 
complained of right arm aching and numbness, usually 
following a full day of work.  On clinical evaluation, a one 
and one-half inch by one and one-half inch scar was observed 
in the upper part of the right arm posteriorly (identified as 
the point of entry) and a one-inch scar was found in the 
right axilla (identified as the point of exit).  There was 
moderate damage to the triceps muscle.  The veteran had good 
strength and a full range of motion in his right arm, 
although he complained of stiffness when raising the arm over 
his head.  The examiner assessed the nervous system as 
normal.  The diagnosis was a perforating wound scar of the 
right (major) arm, with moderate damage to Muscle Group VI.  

In a November 1948 rating decision, the RO service-connected 
the veteran for the residuals of a shell fragment wound to 
the right arm, with scarring and damage to Muscle Group VI.  
The RO assigned a noncompensable (zero percent) rating under 
38 C.F.R. § 4.73, Diagnostic Code 5306, for the period of 
October 28, 1945, to March 31, 1946, and then afforded a 10 
percent rating from April 1, 1946.  

The veteran's VA medical records, dated from October 1948 to 
November 2001, generally reflect occasional right arm 
complaints, including pain, weakness, and stiffness.

At a VA general medical examination in January 1980, the 
veteran complained of right arm pain, present since his 
service.  X-ray evaluation of the right arm and shoulder 
revealed no significant abnormality of the bone, joints, or 
adjacent soft tissue.  

In April 2000, the veteran underwent an X-ray evaluation of 
his right hand at Parma Community General Hospital, based 
upon his complaints of a right hand injury.  The report 
revealed the presence of osteoarthritic changes, without 
indication of recent dislocation or fracture, or of 
significant soft tissue abnormality.

In May 2000, the veteran filed the pending claim with the RO 
for entitlement to an increased evaluation for his service-
connected residuals of a shell fragment wound to the right 
upper extremity, with involvement of Muscle Group VI, rated 
as 10 percent disabling.  He also sought entitlement to 
service connection for right upper extremity arthritis, to 
include as secondary to the aforementioned service-connected 
residuals of a shell fragment wound.  

The veteran then participated in a VA muscles examination in 
July 2000, where he complained of chronic right arm pain.  On 
clinical evaluation, a couple of two-centimeter wounds were 
noted underneath the axilla.  There was also a three-
centimeter by two-centimeter stellate wound observed at the 
posterior aspect over the triceps.  The examiner commented 
that this wound "kind of" involved the adjoining muscle 
group, but that there was no associated muscle atrophy, 
weakness, loss, or herniation.  There was pain, soreness, and 
tenderness to palpation over the posterior right arm.  
Scarring was fixed only to the skin and immediate soft 
tissue, with no redness or ulceration, discoloration, or 
observed drainage.  The examiner reported that there was no 
evidence of bone, joint, or nerve damage around the right arm 
itself.  The examiner did record some giveway weakness to the 
arm, noted as possibly secondary to pain.  The veteran could 
abduct and flex his right shoulder to 160 degrees, and 
internally and externally rotate the shoulder 70 to 80 
degrees with pain at the extremes of this range of motion.  
The veteran had a normal range of motion in his elbow.  A 
companion X-ray evaluation of the right humerus indicated 
that no significant bone, joint, or adjacent soft tissue 
abnormality was present.  

The July 2000 VA examiner conducted an updated muscles 
evaluation in May 2001.  At this examination, the veteran 
stated that over the past 50 years, he had experienced 
problems with right arm pain, stiffness, soreness, and 
limited motion due to pain and weakness.  On clinical 
evaluation, the examiner again noted the veteran's scars, and 
observed some fixation to the soft tissues of the lateral arm 
wound, but no fixation of the axilla or chest.  The examiner 
commented that there did not appear to be any other muscle, 
artery, bone, or nerve damage.  On range of motion testing, 
the veteran could only abduct and flex his shoulder to 90 
degrees actively, but to 180 degrees passively, and could 
internally and externally rotate his shoulder to 90 degrees.  
The examiner observed that there was a lot of pain with the 
veteran's range of motion, both actively and passively.  
Updated X-ray evaluation again showed no abnormalities 
involving the right humerus.  The diagnosis was residual 
shell fragment wound to the right arm and right axilla.

The veteran underwent a separate VA scars evaluation in May 
2001 (conducted by a different examiner).  This examiner 
noted a seven-centimeter scar on the posterior right forearm, 
and a seven-centimeter scar in the right axilla area.  No 
abnormalities were noted concerning these scars.  The 
assessment was residual shrapnel wound of the right upper arm 
and right axilla.


Then, in November 2001, the examiner who performed the July 
2000 and May 2001 VA muscles examinations, again evaluated 
the veteran, performing new examinations of the muscles, the 
joints, and the right hand, thumb, and fingers.  

The November 2001 VA muscles examination report noted that 
there had been no change in the veteran's condition over the 
past six months (since the last muscles examination in May 
2001).  The examiner observed the same scars, just slightly 
fixed to the soft tissues only, and not particularly painful 
or tender to palpation.  There was no evidence of bone, 
nerve, artery, or joint damage.  The examiner stated that the 
veteran did have a bit of generalized muscle weakness 
secondary to his age.    He also stated that there was 
probably some arthritic change in the right hand.  

At the November 2001 VA joints examination, the veteran's 
complaints were of soreness and tenderness in the right 
shoulder, and some pain and tenderness in the right elbow and 
wrist.  The examiner noted that there was no bone injury, no 
artery or nerve damage, and no joint involvement.  The 
examiner observed that the veteran had a history of some 
arthritis.  On clinical evaluation, the veteran could 
actively abduct and flex the right shoulder to 90 degrees, 
and passively to 180 degrees.  Internal and external rotation 
of the shoulder were to 65 degrees with pain at the extremes 
of the range of motion.  Motion in the right elbow was from 
zero to 140 degrees of flexion, with supination to 85 degrees 
and pronation to 80 degrees.  The veteran was able to 
dorsiflex his right wrist to 65 degrees, palmar flex to 
40 degrees, radially deviate to 20 degrees, and ulnar deviate 
to 20 degrees.  The examiner observed pain, tenderness, and 
soreness throughout the range of motion in the right wrist.  
His diagnoses were right wrist arthritis and shell fragment 
wound to the right arm and axilla.  The examiner opined that 
it is least likely than not that any arthritis found is 
related to the veteran's wounds.     

For the November 2001 VA examination of the right hand, 
thumb, and fingers, the examiner commented that his review of 
the claims file revealed a history by X-ray of arthritis in 
the veteran's hands.  The examiner noted that the arthritis 
was much worse in the right hand, but with no injury or 
actual trauma to cause it.  Clinical evaluation of the right 
hand revealed multiple joint deformities and painful joints, 
diminished strength and dexterity, difficulties with gripping 
and grabbing, and some limited active range of motion 
(although a full passive range of motion with much pain).  
The examiner diagnosed arthritis in the right hand, but 
opined that it is less likely than not, because there was no 
involvement of any wounds in the hands, that this arthritis 
is related to the veteran's wounds in his axilla.      

A November 2001 VA X-ray report for the right shoulder 
revealed no evidence of fracture or dislocation, no 
significant joint space narrowing, no abnormal intraarticular 
calcification, and no acute bony abnormality.  The recorded 
impression was "no significant abnormality."

A November 2001 VA X-ray report for the right elbow revealed 
no evidence of fracture or dislocation, no significant joint 
space narrowing, and no acute bony abnormality.  The recorded 
impression was "no significant abnormality."

A November 2001 VA X-ray report for the veteran's right hand 
showed no evidence of fracture or dislocation, but noted a 
narrowing of the second and third metacarpal joints.  There 
were also mild degenerative changes about the space of the 
first metacarpal and greater multangular.  There was no 
observed acute bony abnormality, and no other significant 
findings.  The recorded impression was of degenerative 
changes as described, but no acute bony abnormality.

Entitlement to Service Connection for Right Upper Extremity 
Arthritis

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, although there is certainly medical evidence of 
right upper extremity injury in service involving the 
shoulder and armpit, there is no documented evidence of 
injury or disability involving the veteran's right hand in 
service.  In fact, the service medical records, including the 
entry and exit examination reports, do not mention any right 
hand complaints, symptoms, diagnosis, or treatment.   
Further, there is no record of any diagnosis, established by 
X-ray, of arthritis in the right upper extremity, including 
the right hand, within a year after service.  See 38 C.F.R. 
§§ 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2003).  
To the contrary, the first diagnosis of a right hand 
disability is not found in the veteran's medical record until 
an April 2000 private hospital X-ray report denoting the 
presence of osteoarthritic changes.  And, the record still 
does not contain a finding by X-ray of arthritis in the 
veteran's right arm or shoulder.  Accordingly, because there 
is no indication of any right hand injury or disability 
during the veteran's service, and no record of other 
diagnosed arthritis in the right upper extremity with 
symptomatology to a compensable degree within a year after 
discharge, entitlement to service connection for right upper 
extremity arthritis on either a direct or presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a).  Under VA law, service 
connection claims may be granted on a secondary basis if 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

As to the first element of Wallin, current disability, the 
record establishes that the veteran has a diagnosis of right 
hand arthritis, although there is no other arthritis 
currently diagnosed in his remaining right upper extremity 
joints.  Accordingly, the Board's evaluation for secondary 
service connection of arthritis, as limited to the veteran's 
right hand only, may proceed.  

Regarding the second element of Wallin, evidence of another 
service-connected disability, the Board recognizes that the 
veteran is already service-connected for the residuals of a 
shell fragment wound to the right upper extremity, with 
involvement of Muscle Group VI.  

The element at issue here, for entitlement to secondary 
service connection for right hand arthritis, is the third 
Wallin requirement of a relationship between the two 
aforementioned disabilities.  A VA examiner who reviewed the 
record, evaluated the veteran clinically on three separate 
occasions, and conducted five different medical evaluations, 
clearly opines that the veteran's current right hand 
arthritis is not related to his combat-incurred injury to his 
right upper extremity in the shoulder and axilla area.  The 
identified basis for this opinion is that there is no record 
of any right hand injury or involvement at the time of the 
veteran's original combat injury.  The Board further observes 
that in the decades since his service, despite filing other 
claims for VA benefits, the veteran himself really did not 
begin to raise the issue of a right hand disability until 
after a private X-ray evaluation conducted in April 2000.  
The Board also notes that there is no other medical opinion 
of record to contradict the findings of this VA examiner.  
And, although the veteran opines that his right hand 
arthritis is related to his original service-connected combat 
injury residuals, his theory regarding this linkage cannot be 
considered as competent evidence under VA law.  By 
"competent medical evidence," it is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
It is well-established that laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  So, in this case, 
the Board is unfortunately unable to afford the veteran's 
opinion any weight, as against the VA examiner's unfavorable 
opinion.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Therefore, because the evidence preponderates against a 
finding that the veteran's current right hand arthritis is 
related to his service-connected residuals of a shell 
fragment wound to the right upper extremity, the claim for 
secondary service connection for right hand arthritis must be 
denied (as well as the remainder of the claim for secondary 
service connection for other right upper extremity 
arthritis).  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the  preponderance 
of the evidence is against the claim, and so it must be 
denied.

Entitlement to an Evaluation in Excess of 10 Percent for the 
Residuals of a Shell Fragment Wound to the Right Upper 
Extremity, Muscle Group VI

Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the appropriate disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2003), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2003).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints, and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2003).

38 C.F.R. § 4.55 addresses the principles of combined ratings 
for muscle injuries, based upon contemplation of injury 
beyond muscle damage, such as neurological or arthritic 
symptomatology.  The current provisions of 38 C.F.R. § 4.55 
are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) In the 
case of an ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than that which 
would otherwise be assigned.  (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are severely disabled, 
the evaluation of the shoulder joint under diagnostic code 
5200 will be elevated to the level for unfavorable ankylosis, 
if not already assigned, but the muscle groups themselves 
will not be rated.  (d) The combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.  (e) For compensable muscle group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  (f) For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.

38 C.F.R. § 4.55.

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56.  The current provisions of 38 C.F.R. § 4.56 
are as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  (4) 
Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56.

The veteran is currently in receipt of a 10 percent 
evaluation for service-connected residuals of a shell 
fragment wound of the right upper extremity, with involvement 
of Muscle Group VI, under 38 C.F.R. § 4.73, Diagnostic Code 
5306.  This code contemplates impairment of extension of the 
elbow, with involvement of the extensor muscles of the elbow: 
the triceps and the anconeus.  The long head of the triceps 
muscle is also noted in this code to be the stabilizer of the 
shoulder joint.  Id.

Normal elbow flexion is from 0 degrees to 145 degrees, while 
normal forearm pronation is from 0 degrees to 80 degrees, and 
normal forearm supination is from 0 degrees to 85 degrees.  
Normal shoulder flexion and abduction is from 0 degrees to 
180 degrees; normal shoulder external rotation is from 0 
degrees (parallel to ground) to 90 degrees; and normal 
shoulder internal rotation is from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2003) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2003).  

Analysis

The Board notes that handedness, for the purpose of a 
dominant rating under the Rating Schedule, will be determined 
by the evidence of record, or by testing on VA examination.  
38 C.F.R. § 4.69 (2003).  The medical evidence of record 
confirms that the veteran is right-handed, and so he is 
right-hand dominant.  The service-connected disability at 
issue also involves the veteran's right upper extremity, and 
so he is to be evaluated for impairment affecting the upper 
extremity of his dominant hand.

The Board first acknowledges that the current 10 percent 
evaluation for residuals of a shell fragment wound to the 
right upper extremity, with Muscle Group VI involvement, 
under 38 C.F.R. § 4.73, Diagnostic Code 5306, is a protected 
rating, as it has consistently been in effect for more than 
20 years.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2003).  As such, it cannot be reduced at this point.  
Id. 


Second, the January 1944 service medical and initial October 
1948 VA examination records pertaining to the veteran's 
original shell fragment wound confirm that his injury 
included a through and through wound with moderate damage to 
the triceps muscle.  Accordingly, in addition to the 
protection of his 10 percent rating, the veteran may be 
assigned no less than a 10 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5306, in light of this service injury 
record.  See 38 C.F.R. § 4.56(b).  

The service medical records demonstrate that although the 
veteran required a few months of hospital recuperation in 
light of this and other more serious wounds to his chest and 
liver, he did recover, and was able to return to the field.  
There is also no service record of prolonged infection, 
sloughing of soft parts, shattering bone or open comminuted 
fracture, or of intermuscular or intramuscular scarring 
developing while the veteran's right upper extremity was in 
the process of healing.  See 38 C.F.R. § 4.56(d)(3), (4).  
Moreover, by the time of his exit from service in October 
1945, only simple scars remaining from this injury were noted 
on his discharge examination report.

The record demonstrates that the current residuals of a shell 
fragment wound to the right upper extremity, with respect to 
Muscle Group VI involvement affecting extension of the elbow, 
are limited to pain and weakness in the elbow and forearm, 
some minimal limitation of elbow flexion by five degrees (as 
seen only on a November 2001 VA examination), and now well-
healed scars with some minor adhesion to the surrounding 
tissue.  A VA physician initially assessed damage to the 
triceps muscle as moderate in 1948, and VA examiners now 
state that there is no indication of muscle atrophy, 
weakness, loss, or herniation in the right upper extremity.  
Further, VA examiners have repeatedly stated that there is no 
evidence of bony, nerve, arterial, or other impairment 
affecting the elbow and the upper arm muscles that control 
it.  What the record does not show here is that the veteran 
currently manifests the cardinal signs of muscle disability, 
i.e., loss of power, weakness, fatigue, impairment of 
coordination or uncertainty of movement attributable to 
muscle damage involving Muscle Group VI, or that such 
disability currently results in no more than moderate overall 
impairment to the muscle with findings such as those set out 
under 38 C.F.R. § 4.56.  See also  38 C.F.R. § 4.7.

Therefore, in light of all of the above, the Board finds that 
only the current 10 percent rating under Diagnostic Code 
5306, and no more, in consideration of limited elbow 
extension and impairment of its associated muscles, is 
warranted by the evidence, representative of moderate Muscle 
Group VI disability remaining from the veteran's shell 
fragment wound.  See 38 C.F.R. §§ 4.56(d)(2), 4.73.  The 
Board has considered the benefit of the doubt rule, but the 
preponderance of the evidence is against a higher evaluation 
under this diagnostic code, and so the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Third, the Board observes that the veteran's most 
symptomatic, service-related, right upper extremity 
disability at this point - one which has not been dissociated 
from his original combat injury residuals in the medical 
evidence of record - concerns the painful limited range of 
motion present within his right shoulder joint.  To that end, 
the Board emphasizes that the veteran's service medical 
records also include a specific January 1944 X-ray finding of 
a fracture of the tip of his right scapula, in addition to 
his triceps muscle injury.  Moreover, the current disability 
rating assigned under Diagnostic Code 5306 does not 
contemplate or address this distinct right shoulder joint 
impairment.  See 38 C.F.R. § 4.73.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See 38 C.F.R. § 4.14 
(2003); See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

By the time of VA examination in July 2000, the veteran's 
shoulder abduction and flexion was limited to 160 (out of 
180) degrees, with internal and external rotation limited to 
70 to 80 degrees (out of 90), all due to pain and weakness.  
At VA examinations held in May 2001 and November 2001, the 
veteran was further limited to active shoulder flexion and 
abduction to approximately 90 degrees because of pain and 
weakness, and could only reach the full (180 degrees) range 
of motion on a passive scale (with the examiner's 
assistance).  Shoulder internal and external range of motion 
in May 2001 was full, but in November 2001, it was again 
reduced to 65 degrees (out of 90), with pain. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent evaluation for shoulder joint limitation of motion is 
for assignment when there is evidence that motion of the 
major arm is limited to shoulder level (90 degrees).  A 
higher (30 percent) evaluation for the shoulder joint is not 
for application under this code  because there is no evidence 
that the veteran's right arm motion is limited to midway 
between his side and his shoulder (to 45 degrees).  38 C.F.R. 
§ 4.71a.    

Further, the Board also notes that the veteran's shoulder is 
not ankylosed (he retains some motion), and that there is no 
evidence of impairment such as malunion or nonunion of the 
humerus, scapula, or clavicle to otherwise warrant an 
evaluation in excess of 20 percent pursuant to 38 C.F.R. 
§ 4.71a.  

Therefore, the Board finds that in light of the veteran's 
service-connected residuals of a shell fragment wound causing 
distinct impairment of his shoulder joint, apart from the 
residual elbow disability addressed by 38 C.F.R. § 4.73, 
Diagnostic Code 5306, the veteran is entitled to a separate 
and additional 20 percent evaluation for his residual 
shoulder joint impairment, manifested by motion limitation to 
shoulder level.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Diagnostic Code 5201. 

In awarding this separate rating, the Board specifically 
holds that this additional evaluation does not constitute 
pyramiding, as prohibited by VA regulation at 38 C.F.R. 
§ 4.14.  This new rating will specifically compensate the 
veteran for a separate functional limitation related to his 
January 1944 combat wound injury site:  shoulder joint 
limitation of motion.  

The Board has also evaluated whether there are any other 
manifestations of the veteran's service-connected residuals 
of a shell fragment wound to the right upper extremity that 
would warrant the assignment of a higher or additional 
(separate) disability evaluation in this case.  As previously 
noted, however, the medical evidence repeatedly establishes 
that there is no current arthritis (except for right hand 
arthritis that has been dissociated from this service-
connected disability), no current neural impairment, no 
otherwise compensable muscle disability, no arterial 
involvement, and no current symptomatic scarring that would 
necessitate such consideration.  See 38 C.F.R. § 4.55; 
Esteban, supra.

Extraschedular Consideration

Lastly, the Board has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration.  An extraschedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).

The record reflects that the veteran has not undergone 
frequent hospitalizations for this disability.  The record 
primarily shows some current outpatient treatment for pain 
management, and also suggests that, despite his pain, the 
veteran was able to continue to work in his chosen profession 
until he left that position in 1979, when he was over the age 
of 60.  There is no evidence of the veteran having missed an 
unusual amount of time from work.  In addition, the medical 
evidence shows that the manifestations of his disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the currently assigned evaluations.  
Therefore, referral of this case for extraschedular 
consideration is not in order.




ORDER

Service connection for right upper extremity arthritis, to 
include as secondary to the service-connected residuals of a 
shell fragment wound to the right upper extremity, with 
involvement of Muscle Group VI, is denied.

An evaluation in excess of 10 percent for the service-
connected residuals of a shell fragment wound to the right 
upper extremity, with involvement of Muscle Group VI, is 
denied.

A separate evaluation of 20 percent, and no more, for the 
service-connected residuals of a shell fragment wound to the 
right upper extremity, with involvement of the shoulder 
joint, is granted. 


REMAND

The veteran seeks entitlement to service connection for dizzy 
spells, which he asserts he has periodically experienced 
since his combat-related injury in January 1944.  

Service medical records reveal that at the time of the 
January 1944 bombing attack injury, the veteran sustained a 
concussion, as well as deafness in his left ear, foreign 
bodies in his left eye, singing of his left eyelid hairs, and 
a laceration of his chin.  In April 2004 the veteran stated 
that he was standing inside a doorway in a house at the time 
of the bombing attack and that bricks from the house fell, 
landing on his head and body.    

VA treatment and examination records, dated from October 1948 
to November 2001, show occasional complaints of dizziness and 
loss of balance, as well as occasional denials of dizziness.  
The veteran has also reported that he falls frequently.  In 
addition to other medical concerns, he is now diagnosed with 
nonservice-connected coronary artery disease and 
hypertension, and has a pacemaker.  He is also service-
connected for bilateral hearing loss and tinnitus.  An April 
2000 computerized tomography (CT) scan of the veteran's brain 
revealed the presence of a small lacunar infarct in the basal 
ganglia on the left side, while the brain stem, fourth 
ventricle, and cerebellum were intact, with no indication of 
intracranial hemorrhage or mass.  

In light of his complaints to VA medical personnel, the 
veteran was referred for a VA neurological evaluation in 
September 2001.  The result of that examination was a finding 
of no neurological deficit, and an opinion that 
deconditioning and anxious depression were the cause of the 
veteran's dizzy spells.  Although the VA neurologist noted 
the veteran's statement of a history of dizzy spells since 
his service injury, he did not have the entirety of the 
claims file for review, including the service medical records 
and the April 2000 CT scan results.  In light of the 
veteran's documented combat-related injuries the Board is of 
the opinion that further VA examination, with consideration 
of a complete and accurate medical history, is necessary to 
determine the nature and etiology of the veteran's complaints 
of dizzy spells.

Additionally, the Board observes that the VCAA and its 
implementing regulations are applicable to this claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As noted 
earlier, the Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the RO must 
ensure that the veteran receives appropriate VCAA notice and 
assistance in this case, prior to any review of this matter 
on appeal.

Accordingly, the Board will REMAND this claim the following:

1.  The RO should review the claims file in order to ensure 
that all notification and development action required by the 
VCAA and its implementing regulations is completed for this 
claim, consistent with all governing legal authority.  To 
that end, the RO should issue an appropriate VCAA notice 
letter that is specific to this claim, and thereafter provide 
any additional  assistance required to support the veteran's 
claim.  

2.  After the above requested action is complete, the RO 
should schedule the veteran for a VA neurological examination 
in order to determine the nature and etiology of the 
veteran's claimed dizzy spells.  The RO must forward the 
entire claims file for review in conjunction with this 
examination.  The examiner should take a history from the 
veteran, review the claims file (to include the CT scan 
results), conduct clinical evaluation, and complete any 
additionally necessary testing for this claimed disability. 

a.  In the written report, the examiner should opine as to 
whether any currently diagnosed neurological disability, 
claimed as dizzy spells, is likely to be etiologically 
related to the veteran's period of active service, to include 
whether current dizzy spells are likely to be etiologically 
related to any other service-connected disability (such as 
hearing loss or tinnitus).  In rendering this opinion, the 
examiner should consider and comment upon (as necessary) the 
significance of the veteran's original combat injuries, his 
record of complaints of dizzy spells since service, his other 
medical conditions, the April 2000 CT scan findings, and the 
findings contained in the September 2001 VA neurological 
evaluation report.  The examiner should set forth a complete 
rationale for all opinions expressed and conclusions reached 
in the examination report.

b.  The RO should advise the VA neurological examiner that if 
he or she believes that additional examination of the veteran 
should be accomplished in order to fully respond to the 
questions posed in part (2)(a) of this Remand (e.g., an ear, 
nose, and throat examination), then the examiner should 
prepare the examination report with his or her own opinion 
and then include notation of any other recommended 
examination(s) that should be completed for the claim.  The 
RO should take appropriate follow-up action in this regard.

4.  When the RO completes all of the development requested 
above, it should again adjudicate the claim based on a review 
of all evidence of record.  If the RO cannot grant the 
benefit sought on appeal in its entirety, then it should 
furnish the veteran and his representative with a 
supplemental statement of the case, and afford a reasonable 
opportunity for response before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) 
(to be codified at 38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
J. M. Daley
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. 
For example, you were denied your right to representation through action 
or inaction by VA personnel, you were not provided a Statement of the 
Case or Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested. You can also file a motion to vacate any part 
of this decision on the basis that the Board allowed benefits based on 
false or fraudulent evidence.  Send this motion to the address above for 
the Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to 
the Court, you must file your motion within 120 days from the date of 
this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this 
basis more than once. You should carefully review the Board's Rules of 
Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, 
you must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these organizations 
on the Internet at: www.va.gov/vso.  You can also choose to be 
represented by a private attorney or by an "agent." (An agent is a person 
who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-
state listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information 
is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a fee 
or accept payment for services they provide before the date BVA makes a 
final decision on your appeal. If you hire an attorney or accredited 
agent within 1 year of a final BVA decision, then the attorney or agent 
is allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the 
Office of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



